DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14967594, filed on 12/14/2015.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee, et al., US-20130334521-A1.
Claim 1. Lee teaches an organometallic compound represented by Formula 1 (subset of compounds of prior art Formula 1, and/or prior art Formula 1A wherein ligand A-B is phenylpyridine or tetrazolopyridine; see ¶44 for latter, and ¶¶30-46 for remainder. The subset of compounds can be at once envisioned from the disclosure due to the limited number of species for A-B, and hence, the claims or anticipated, or, alternatively, obvious due to the choices for A-B. For readability, R1-R4 have been labeled as variable attachment Z3, R5-R8 have been labeled as variable attachment Z4, and group of Formula 2 has been labeled as R11. Subscripts omitted for brevity):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


wherein in Formula 1, M is selected from Ir,
L1 in Formula 1 is selected from ligands represented by Formula 2A,
L2 in Formula 1 is selected from ligands represented by Formula 2B,
provided that L1 and L2 in Formula 1 are different from each other,
n1 and n2 in Formula 1 are 1 and 2, respectively, and the sum of n1 and n2 is 3,
Y1 and Y2 in Formula 2A are each C, and Y3 and Y4 in Formula 2B are each C,
in Formulae 2A and 2B, CY1 and CY3 are each independently a C1-C60 heterocyclic group, CY2 and CY4 are each independently selected from a C5-C60 carbocyclic group and a C1-C60 heterocyclic group,
in Formulae 2A and 2B, Z1 to Z4 are each independently selected from a hydrogen, a deuterium, –F, –Cl, –Br, –I, a cyano group, a substituted or unsubstituted C1-C18 alkyl group, C1-C18 alkoxy group, a substituted or unsubstituted C3-C18 cycloalkyl group (which overlaps with claimed C3-C10 cycloalkyl group), a 5-6 member heterocycloalkyl (C1-C6 heterocylcloalkyl), a substituted or unsubstituted C6-C18 aryl group, a substituted or unsubstituted C4-C18 heteroaryl group,
a1 to a4 are each independently an integer selected from 0 to 4,
in Formula 2B, R11 is a group represented by Formula 2C,
b1 is an integer selected from 1 to 3,
in Formula 2C, R1 to R3 are each independently selected from a substituted or unsubstituted C1-C18 alkyl group, a substituted or unsubstituted C1-C18 alkoxy group, a substituted or unsubstituted C3-C18 cycloalkyl group (which overlaps with claimed C3-C10 cycloalkyl group), 5-6 member heterocycloalkyl (C1-C6 heterocylcloalkyl), a substituted or unsubstituted C6-C18 aryl group, a substituted or unsubstituted C4-C18 heteroaryl group,
* and *′ in Formulae 2A and 2B are a binding site to M in Formula 1,
and * in Formula 2C is a binding site to CY3 or CY4 in Formula 2B,
at least one of substituents of the substituted C1-C18 alkyl group, and substituted C1-C18 alkoxy group, is selected from –F, –Cl, –Br, and –I, and at least one of substituents of the substituted C3-C18 cycloalkyl group, substituted 5-6 member heterocycloalkyl (C1-C6 heterocylcloalkyl), substituted C6-C18 aryl group, and substituted C4-C18 heteroaryl group, is selected from –F, –Cl, –Br, –I, and a C1-C18 alkyl group.
Claims 2-3. Lee teaches the organometallic compound of claim 1, wherein in Formula 2A and 2B, CY1 and CY3 are each independently selected from a pyridine ring, and CY2 and CY4 are each independently selected from a benzene ring.
Claim 4. Lee teaches the organometallic compound of claim 1, wherein in Formula 2A and 2B, Z1 to Z4 are each independently selected from:
a hydrogen, a deuterium, –F, –Cl, –Br, –I, a cyano group, a C1-C18 alkyl group, and a C1-C18 alkoxy group;
a C1-C18 alkyl group and a C1-C18 alkoxy group, each substituted with at least one selected from –F, –Cl, –Br, and –I,
a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a cyclopentenyl group, a cyclohexenyl group, a cycloheptenyl group, a phenyl group, a naphthyl group, a pyridinyl group, and a pyrimidinyl group; a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a cyclopentenyl group, a cyclohexenyl group, a cycloheptenyl group, a phenyl group, a naphthyl group, a fluorenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a pyrrolyl group, a thiophenyl group, a furanyl group, an imidazolyl group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, an isoindolyl group, an indolyl group, an indazolyl group, a purinyl group, a quinolinyl group, an isoquinolinyl group, a benzoquinolinyl group, a quinoxalinyl group, a quinazolinyl group, a cinnolinyl group, a carbazolyl group, a phenanthrolinyl group, a benzoimidazolyl group, a benzofuranyl group, a benzothiophenyl group, an isobenzothiazolyl group, a benzoxazolyl group, an isobenzoxazolyl group, a triazolyl group, a tetrazolyl group, an oxadiazolyl group, a triazinyl group, a dibenzofuranyl group, a dibenzothiophenyl group, a benzocarbazolyl group, a dibenzocarbazolyl group, an imidazopyridinyl group, and an imidazopyrimidinyl group;
a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a cyclopentenyl group, a cyclohexenyl group, a cycloheptenyl group, a phenyl group, a naphthyl group, a fluorenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a pyrrolyl group, a thiophenyl group, a furanyl group, an imidazolyl group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, an isoindolyl group, an indolyl group, an indazolyl group, a purinyl group, a quinolinyl group, an isoquinolinyl group, a benzoquinolinyl group, a quinoxalinyl group, a quinazolinyl group, a cinnolinyl group, a carbazolyl group, a phenanthrolinyl group, a benzoimidazolyl group, a benzofuranyl group, a benzothiophenyl group, an isobenzothiazolyl group, a benzoxazolyl group, an isobenzoxazolyl group, a triazolyl group, a tetrazolyl group, an oxadiazolyl group, a triazinyl group, a dibenzofuranyl group, a dibenzothiophenyl group, a benzocarbazolyl group, a dibenzocarbazolyl group, an imidazopyridinyl group, and an imidazopyrimidinyl group, each substituted with at least one selected from –F, –Cl, –Br, –I, and a C1-C18 alkyl group.
Claim 5. Lee teaches the organometallic compound of claim 1, wherein in Formula 2A and 2B, Z1 to Z4 are each independently selected from a hydrogen, a deuterium, –F, a cyano group, a methyl group, an ethyl group, an n-propyl group, an iso-propyl group, an n-butyl group, an iso-butyl group, a sec-butyl group, a tert-butyl group, an n-pentyl group, an iso-pentyl group, a sec-pentyl group, a tert-pentyl group, an n-hexyl group, an iso-hexyl group, a sec-hexyl group, a tert-hexyl group, an n-heptyl group, an iso-heptyl group, a sec-heptyl group, a tert-heptyl group, an n-octyl group, an iso-octyl group, a sec-octyl group, a tert-octyl group, an n-nonyl group, an iso-nonyl group, a sec-nonyl group, a tert-nonyl group, an n-decyl group, an iso-decyl group, a sec-decyl group, a tert-decyl group, a methoxy group, an ethoxy group, a propoxy group, a butoxy group, a pentoxy group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a cyclopentenyl group, a cyclohexenyl group, a cycloheptenyl group, a phenyl group, a naphthyl group, a pyridinyl group, and a pyrimidinyl group;
a methyl group, an ethyl group, an n-propyl group, an iso-propyl group, an n-butyl group, an iso-butyl group, a sec-butyl group, a tert-butyl group, an n-pentyl group, an iso-pentyl group, a sec-pentyl group, a tert-pentyl group, an n-hexyl group, an iso-hexyl group, a sec-hexyl group, a tert-hexyl group, an n-heptyl group, an iso-heptyl group, a sec-heptyl group, a tert-heptyl group, an n-octyl group, an iso-octyl group, a sec-octyl group, a tert-octyl group, an n-nonyl group, an iso-nonyl group, a sec-nonyl group, a tert-nonyl group, an n-decyl group, an iso-decyl group, a sec-decyl group, a tert-decyl group, a methoxy group, an ethoxy group, a propoxy group, a butoxy group, a pentoxy group, each substituted with –F,
and a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a cyclopentenyl group, a cyclohexenyl group, a cycloheptenyl group, a phenyl group, a naphthyl group, a pyridinyl group, and a pyrimidinyl group, each substituted with at least one selected from –F, a C1-C18 alkyl group (which overlaps with claimed C1-C10 alkyl group).
Claim 6. Lee teaches the organometallic compound of claim 1, wherein in Formula 2A and 2B, Z1 to Z4 are each independently selected from a hydrogen, a deuterium, –F, a cyano group, –CH3, ––CF3, –CF2H, –CFH2, a group represented by Formulae 9-1 to 9-12, and a group represented by Formulae 10-1 to 10-12, 10-14 to 10-15, 10-18, and 10-23 to 10-30: 
Claim 7. Lee teaches the organometallic compound of claim 1, wherein b1 is 1 or 2, and b2 is 0.
Claim 8. Lee teaches the organometallic compound of claim 1, wherein in Formula 2C, R1 to R3 are each independently selected from:
a C1-C18 alkyl group and a C1-C18 alkoxy group;
a C1-C20 alkyl group and a C1-C20 alkoxy group, each substituted with at least one selected from –F, –Cl, –Br, and –I;
a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a cyclopentenyl group, a cyclohexenyl group, a cycloheptenyl group, a phenyl group, a naphthyl group, a fluorenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a pyrrolyl group, a thiophenyl group, a furanyl group, an imidazolyl group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, an isoindolyl group, an indolyl group, an indazolyl group, a purinyl group, a quinolinyl group, an isoquinolinyl group, a benzoquinolinyl group, a quinoxalinyl group, a quinazolinyl group, a cinnolinyl group, a carbazolyl group, a phenanthrolinyl group, a benzoimidazolyl group, a benzofuranyl group, a benzothiophenyl group, an isobenzothiazolyl group, a benzoxazolyl group, an isobenzoxazolyl group, a triazolyl group, a tetrazolyl group, an oxadiazolyl group, a triazinyl group, a dibenzofuranyl group, a dibenzothiophenyl group, a benzocarbazolyl group, a dibenzocarbazolyl group, an imidazopyridinyl group, and an imidazopyrimidinyl group;
and a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a cyclopentenyl group, a cyclohexenyl group, a cycloheptenyl group, a phenyl group, a naphthyl group, a fluorenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a pyrrolyl group, a thiophenyl group, a furanyl group, an imidazolyl group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, an isoindolyl group, an indolyl group, an indazolyl group, a purinyl group, a quinolinyl group, an isoquinolinyl group, a benzoquinolinyl group, a quinoxalinyl group, a quinazolinyl group, a cinnolinyl group, a carbazolyl group, a phenanthrolinyl group, a benzoimidazolyl group, a benzofuranyl group, a benzothiophenyl group, an isobenzothiazolyl group, a benzoxazolyl group, an isobenzoxazolyl group, a triazolyl group, a tetrazolyl group, an oxadiazolyl group, a triazinyl group, a dibenzofuranyl group, a dibenzothiophenyl group, a benzocarbazolyl group, a dibenzocarbazolyl group, an imidazopyridinyl group, and an imidazopyrimidinyl group, each substituted with at least one selected from–F, –Cl, –Br, –I, and a C1-C18 alkyl group.
Claim 9. Lee teaches the organometallic compound of claim 1, wherein in Formula 2C, R1 to R3 are each independently selected from:
a methyl group, an ethyl group, an n-propyl group, an iso-propyl group, an n-butyl group, an iso-butyl group, a sec-butyl group, a tert-butyl group, an n-pentyl group, an iso-pentyl group, a sec-pentyl group, a tert-pentyl group, an n-hexyl group, an iso-hexyl group, a sec-hexyl group, a tert-hexyl group, an n-heptyl group, an iso-heptyl group, a sec-heptyl group, a tert-heptyl group, an n-octyl group, an iso-octyl group, a sec-octyl group, a tert-octyl group, an n-nonyl group, an iso-nonyl group, a sec-nonyl group, a tert-nonyl group, an n-decyl group, an iso-decyl group, a sec-decyl group, a tert-decyl group, a methoxy group, an ethoxy group, a propoxy group, a butoxy group, a pentoxy group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a cyclopentenyl group, a cyclohexenyl group, a cycloheptenyl group, a phenyl group, a naphthyl group, a pyridinyl group, and a pyrimidinyl group;
and a methyl group, an ethyl group, an n-propyl group, an iso-propyl group, an n-butyl group, an iso-butyl group, a sec-butyl group, a tert-butyl group, an n-pentyl group, an iso-pentyl group, a sec-pentyl group, a tert-pentyl group, an n-hexyl group, an iso-hexyl group, a sec-hexyl group, a tert-hexyl group, an n-heptyl group, an iso-heptyl group, a sec-heptyl group, a tert-heptyl group, an n-octyl group, an iso-octyl group, a sec-octyl group, a tert-octyl group, an n-nonyl group, an iso-nonyl group, a sec-nonyl group, a tert-nonyl group, an n-decyl group, an iso-decyl group, a sec-decyl group, a tert-decyl group, a methoxy group, an ethoxy group, a propoxy group, a butoxy group, a pentoxy group, each substituted with at least one selected from –F,
a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a cyclopentenyl group, a cyclohexenyl group, a cycloheptenyl group, a phenyl group, a naphthyl group, a pyridinyl group, and a pyrimidinyl group, each substituted with at least one selected from a deuterium, –F, ––CF3, –CF2H, –CFH2, and a C1-C10 alkyl group.
Claim 10. Lee teaches the organometallic compound of claim 1, wherein in Formula 2C, R1 to R3 are each independently selected from:
–CH3,–CF3, –CF2H, –CFH2, a group represented by Formulae 9-1 to 9-12, and a group represented by Formulae 10-1 to 10-12, 10-14 to 10-15, and 10-18: 
Claim 11. Lee teaches the organometallic compound of claim 1, wherein in Formula 2C, R1 to R3 are identical to one another (see compounds and general disclosure).
Claim 12. Lee teaches the organometallic compound of claim 1, wherein in Formula 2C, R1 and R2 are identical to each other and R3 is different from R1; or all of R1 to R3 are different from one another (see general disclosure).
Claim 13. Lee teaches the organometallic compound of claim 1, wherein in Formula 1, L1 is selected from Formula 3-1, wherein… (see general disclosure for definitions).
Claim 14. Lee teaches the organometallic compound of claim 1, wherein in Formula 1, L1 is selected from ligands represented by Formulae 3-1(1).
Claim 15. Lee teaches the organometallic compound of claim 1, wherein L2 is selected from ligands represented by Formula 2B(1) to 2B(4): wherein in Formulae 2B(1) to 2B(4), Z3, Z4, a3, a4, and R1 to R3 are the same as defined in claim 1, and CY4 is selected from a benzene.
Claim 16. Lee teaches the organometallic compound of claim 1, wherein L2 is selected from ligands represented by Formulae 2B-1 to 2B-7, 2B-11 to 2B-12, 2B-16 to 2B-22, 2B-26 to 2B-27, 2B-31 to 2B-37, 2B-41 to 2B-42, 2B-46 to 2B-52, 2B56 to 2B-57: (see general disclosure for substituents).
Claim 17. Lee teaches the organometallic compound of claim 1, wherein in Formula 1, M is Ir and the sum of n1 and n2 is 3.
Claim 19. Lee teaches an organic light-emitting device comprising: a first electrode; a second electrode; and an organic layer disposed between the first electrode and the second electrode, wherein the organic layer comprises an emission layer, and wherein the organic layer comprises at least one organometallic compound of claim 1 (see general disclosure).
Claim 20. Lee teaches the organic light-emitting device of claim 19, wherein the emission layer comprises the organometallic compound of claim 1, wherein the emission layer further comprises a host, and wherein an amount of the organometallic compound is less than an amount of the host (see general disclosure).

Claim Rejections - 35 USC § 103
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers, et al., US-20140008617-A1, in view of Ionkin, et al., US-20080074033-A1, and Ma, et al., US-20120217868-A1.
Claim 1. Beers teaches an organometallic compound represented by Formula 1 (subset of compounds of prior art formula having ligands M(L1)m(L2)n, with L1 and L2 @ ¶¶63-71 wherein Z1 is N and Z2 is C, and Z3 is N and Z4 is C, and/or subset of compounds of prior art formula V @ ¶¶72-82, and/or specific exemplified compounds @ ¶83; compounds 7 and 11 are shown below as exemplary, but mapping is done for general disclosure):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Or, alternatively, from Formula V (redrawn with R11 used as a generic placeholder for the at least one RA and RB that is SiR1R2R3, and Z3 and Z4 being the remaining RA and RB, and Z1 and Z2 being RC and RD, respectively):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Or, alternatively, M(L1)m(L2)n, with L1 and L2 shown below (see above re: variables):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Beers’ compounds are not represented by claimed Formula 1, as they have a silyl group instead of a germyl group.
Ionkin teaches compounds for electroluminescent devices; like Beers’ compounds, they are organometallic compounds used as phosphorescent dopants. Ionkin teaches the compounds have a group E(R)3, where E is Si, Ge, or Sn, and R may be alkyl, aryl, or a mix of alkyl and aryl (see ¶¶8-17, and rest of disclosure). Ionkin notes that the groups may decrease aggregation of the compounds, which may decrease self-quenching of the compounds (¶103). This is the same advantage noted by beers: the substituents above prevent stacking of the compound, which reduces quenching (see ¶67). Ionkin thus suggests that silyl groups and germyl groups are equivalent for the purpose of a substituent which reduces stacking of compounds, and thus reduces quenching, and one of ordinary skill in the art would note that this is applicable to Beers, as Beers teaches the substituents for the same purpose.
Ma also teaches compounds for electroluminescent devices; like Beers’ compounds, they are organometallic compounds used as phosphorescent dopants. Ma gives examples of silyl-containing organometallic compounds and germyl-containing organometallic compounds, which exhibit similar colors, but show slightly improved quantum efficiency, power efficiency, driving voltage, and current efficiency (Table 1, compare germyl-substituted Compound 31 to analgous silyl-substituted Compound C). Thus, one might infer that while they may be equivalents, germyl compounds may be expected to perform slightly better than their equivalent silyl compounds.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Beers’s silyl groups with their equivalent germyl groups, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one group for another, with reasonable expectation of success suggested by Ionkin’s suggestion of equivalency. See MPEP §2143.
Additionally or alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Beers’s silyl groups with their equivalent germyl groups, in order to have a compound that has substantially the same color, but slightly improved power efficiency, current efficiency, driving voltage, and external quantum efficiency.
Such a modification, when applied to Beers’, above, from the specific compounds, yields:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


Or, alternatively, from Formula V (redrawn with R11 used as a generic placeholder for the at least one RA and RB that is GeR1R2R3, and Z3 and Z4 being the remaining RA and RB, and Z1 and Z2 being RC and RD, respectively), yields:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Or, alternatively, M(L1)m(L2)n, with L1 and L2 shown below (see above re: variables), yields:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


All of the above are compounds of Formula 1, wherein in Formula 1,
M is selected from Ir, Pt, and Os, Ti, Zr, Hf, Eu, Tb, Tm, and Rh (given finite number of transition metals, and metal M in general; see ¶18), more specifically, Ir, Pt, and Os (¶117),
L1 in Formula 1 is selected from ligands represented by Formula 2A (prior art ligand of Formula II),
L2 in Formula 1 is selected from ligands represented by Formula 2B (prior art ligand of Formula I),
provided that L1 and L2 in Formula 1 are different from each other (¶73),
n1 and n2 in Formula 1 are each independently 1 or 2, and the sum of n1 and n2 is 2 or 3 (for 2+ and 3+ M, respectively),
Y1 and Y2 in Formula 2A are each independently C or N, and Y3 and Y4 in Formula 2B are each independently C or N (suggested by bonding patterns from Formula V, suggesting this is present in subset of compounds in prior art formula),
in Formulae 2A and 2B, CY1 and CY3 are each independently a C1-C60 heterocyclic group, CY2 and CY4 are each independently selected from a C5-C60 carbocyclic group and a C1-C60 heterocyclic group (5- or 6- membered carbocyclic or heterocyclic group, and adjacent substituents may be joined to form a ring; see ¶¶16,34,64,85),
wherein CY1 and CY2 are optionally linked to each other through a first linking group, and, CY3 and CY4 are optionally linked to each other through a second linking group (¶¶16,34,64,85),
in Formulae 2A and 2B, Z1 to Z4 are each independently selected from a hydrogen, a deuterium, –F, –Cl, –Br, –I, –SF5, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a substituted or unsubstituted C1-C60 alkyl group, a substituted or unsubstituted C2-C60 alkenyl group, a substituted or unsubstituted C2-C60 alkynyl group, a substituted or unsubstituted C1-C60 alkoxy group, a substituted or unsubstituted C3-C10 cycloalkyl group, a substituted or unsubstituted C1-C10 heterocycloalkyl group, a substituted or unsubstituted C3-C10 cycloalkenyl group, a substituted or unsubstituted C1-C10 heterocycloalkenyl group, a substituted or unsubstituted C6-C60 aryl group, a substituted or unsubstituted C6-C60 aryloxy group, a substituted or unsubstituted C6-C60 arylthio group, a substituted or unsubstituted C1-C60 heteroaryl group, a substituted or unsubstituted monovalent non-aromatic condensed polycyclic group, a substituted or unsubstituted monovalent non-aromatic condensed heteropolycyclic group, –N(Q1)(Q2), –B(Q6)(Q7), and –P(═O)(Q8)(Q9) (see definitions for prior art RA-RD @ ¶17),
a1 to a4 are each independently an integer selected from 0 to 4 (number of RA-RD, which is limited by number of ring atoms),
in Formula 2B, R11 and R12 are each independently selected from groups represented by Formula 2C (per modification above, SiR1R2R3 → GeR1R2R3),
b1 and b2 are each independently an integer selected from 0 to 3, and the sum of b1 and b2 is 1 or greater (at least one of RA and RB comprises SiR1R2R3),
in Formula 2C, R1 to R3 are each independently selected from a substituted or unsubstituted C1-C60 alkyl group, a substituted or unsubstituted C2-C60 alkenyl group, a substituted or unsubstituted C2-C60 alkynyl group, a substituted or unsubstituted C1-C60 alkoxy group, a substituted or unsubstituted C3-C10 cycloalkyl group, a substituted or unsubstituted C1-C10 heterocycloalkyl group, a substituted or unsubstituted C3-C10 cycloalkenyl group, a substituted or unsubstituted C1-C10 heterocycloalkenyl group, a substituted or unsubstituted C6-C60 aryl group, a substituted or unsubstituted C6-C60 aryloxy group, a substituted or unsubstituted C6-C60 arylthio group, a substituted or unsubstituted C1-C60 heteroaryl group, a substituted or unsubstituted monovalent non-aromatic condensed polycyclic group, and a substituted or unsubstituted monovalent non-aromatic condensed heteropolycyclic group (see definitions for prior art R1-R3 @ ¶17),
and *′ in Formulae 2A and 2B are a binding site to M in Formula 1 (suggested by bonding lines, and easily inferred from examples),
and * in Formula 2C is a binding site to CY3 or CY4 in Formula 2B (suggested by bonding lines, and easily inferred from examples),
at least one of substituents of the substituted C1-C60 alkyl group, substituted C2-C60 alkenyl group, substituted C2-C60 alkynyl group, substituted C1-C60 alkoxy group, substituted C3-C10 cycloalkyl group, substituted C1-C10 heterocycloalkyl group, substituted C3-C10 cycloalkenyl group, substituted C1-C10 heterocycloalkenyl group, substituted C6-C60 aryl group, substituted C6-C60 aryloxy group, substituted C6-C60 arylthio group, substituted C1-C60 heteroaryl group, substituted monovalent non-aromatic condensed polycyclic group, and substituted monovalent non-aromatic condensed heteropolycyclic group is selected from a deuterium, –F, –Cl, –Br, –I, –CD3, –CD2H, –CDH2, –CF3, –CF2H, –CFH2, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, and a C1-C60 alkoxy group; a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, and a C1-C60 alkoxy group, each substituted with at least one selected from a deuterium, –F, –Cl, –Br, –I, –CD3, –CD2H, –CDH2, –CF3, –CF2H, –CFH2, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, –N(Q11)(Q12), –Si(Q13)(Q14)(Q15), –B(Q16)(Q17), and –P(═O)(Q18)(Q19); a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, and a monovalent non-aromatic condensed heteropolycyclic group; a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, and a monovalent non-aromatic condensed heteropolycyclic group, each substituted with at least one selected from a deuterium, –F, –Cl, –Br, –I, –CD3, –CD2H, –CDH2, –CF3, –CF2H, –CFH2, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, –N(Q21)(Q22), –Si(Q23)(Q24)(Q25), –B(Q26)(Q27), and –P(═O)(Q28)(Q29); and –N(Q31)(Q32), –Si(Q33)(Q34)(Q35), –B(Q36)(Q37), and –P(═O)(Q38)(Q39), wherein Q1, Q2, Q6 to Q9, Q11 to Q19, Q21 to Q29, and Q31 to Q39 are each independently selected from a hydrogen, a deuterium, –F, –Cl, –Br, –I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a substituted or unsubstituted C1-C60 alkyl group, a substituted or unsubstituted C2-C60 alkenyl group, a substituted or unsubstituted C2-C60 alkynyl group, a substituted or unsubstituted C1-C60 alkoxy group, a substituted or unsubstituted C3-C10 cycloalkyl group, a substituted or unsubstituted C1-C10 heterocycloalkyl group, a substituted or unsubstituted C3-C10 cycloalkenyl group, a substituted or unsubstituted C1-C10 heterocycloalkenyl group, a substituted or unsubstituted C6-C60 aryl group, a substituted or unsubstituted C6-C60 aryloxy group, a substituted or unsubstituted C6-C60 arylthio group, a substituted or unsubstituted C1-C60 heteroaryl group, a substituted or unsubstituted monovalent non-aromatic condensed polycyclic group, and a substituted or unsubstituted monovalent non-aromatic condensed heteropolycyclic group (see general disclosure and specific examples; cross-reference to list of substituents. N.B. some substituents may not be present in disclosure; this rejection only intends to support substituents which are disclosed, but in the interest of time, a thorough comparison was not performed).
Claim 2. Modified Beers teaches or suggests the organometallic compound of claim 1, wherein in Formula 2A and 2B, CY1 and CY3 are each independently selected from a pyridine ring, a pyrimidine ring, a pyrazine ring, a triazine ring, a quinoline ring, an isoquinoline ring, a quinazoline ring, a quinoxaline ring, a triazole ring, an imidazole ring, and a pyrazole ring, and CY2 and CY4 are each independently selected from a benzene ring, a naphthalene ring, a pyridine ring, a pyrimidine ring, a pyrazine ring, a triazine ring, a quinoline ring, an isoquinoline ring, a quinazoline ring, a quinoxaline ring, a carbazole ring, a dibenzofuran ring, and a dibenzothiophene ring (see general disclosure and specific examples; note substituents can be joined to form a ring; see ¶¶16,34,64,85).
Claim 3. Modified Beers teaches or suggests the organometallic compound of claim 1, wherein in Formula 2A and 2B, CY1 and CY3 are each independently selected from a pyridine ring, a pyrimidine ring, a pyrazine ring, a triazine ring, a triazole ring, an imidazole ring, and a pyrazole ring, and CY2 and CY4 are each independently selected from a benzene ring, a naphthalene ring, a pyridine ring, a pyrimidine ring, a pyrazine ring, a carbazole ring, a dibenzofuran ring, and a dibenzothiophene ring (see general disclosure and specific examples; ¶¶16,34,64,85).
Claim 4. Modified Beers teaches or suggests the organometallic compound of claim 1, wherein in Formula 2A and 2B, Z1 to Z4 are each independently selected from a hydrogen, a deuterium, –F, –Cl, –Br, –I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, –SF5, a C1-C20 alkyl group, and a C1-C20 alkoxy group; a C1-C20 alkyl group and a C1-C20 alkoxy group, each substituted with at least one selected from a deuterium, –F, –Cl, –Br, –I, –CD3, –CD2H, –CDH2, –CF3, –CF2H, –CFH2, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a C1-C10 alkyl group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a cyclopentenyl group, a cyclohexenyl group, a cycloheptenyl group, a phenyl group, a naphthyl group, a pyridinyl group, and a pyrimidinyl group; a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a cyclopentenyl group, a cyclohexenyl group, a cycloheptenyl group, a phenyl group, a naphthyl group, a fluorenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a pyrrolyl group, a thiophenyl group, a furanyl group, an imidazolyl group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, an isoindolyl group, an indolyl group, an indazolyl group, a purinyl group, a quinolinyl group, an isoquinolinyl group, a benzoquinolinyl group, a quinoxalinyl group, a quinazolinyl group, a cinnolinyl group, a carbazolyl group, a phenanthrolinyl group, a benzoimidazolyl group, a benzofuranyl group, a benzothiophenyl group, an isobenzothiazolyl group, a benzoxazolyl group, an isobenzoxazolyl group, a triazolyl group, a tetrazolyl group, an oxadiazolyl group, a triazinyl group, a dibenzofuranyl group, a dibenzothiophenyl group, a benzocarbazolyl group, a dibenzocarbazolyl group, an imidazopyridinyl group, and an imidazopyrimidinyl group; a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a cyclopentenyl group, a cyclohexenyl group, a cycloheptenyl group, a phenyl group, a naphthyl group, a fluorenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a pyrrolyl group, a thiophenyl group, a furanyl group, an imidazolyl group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, an isoindolyl group, an indolyl group, an indazolyl group, a purinyl group, a quinolinyl group, an isoquinolinyl group, a benzoquinolinyl group, a quinoxalinyl group, a quinazolinyl group, a cinnolinyl group, a carbazolyl group, a phenanthrolinyl group, a benzoimidazolyl group, a benzofuranyl group, a benzothiophenyl group, an isobenzothiazolyl group, a benzoxazolyl group, an isobenzoxazolyl group, a triazolyl group, a tetrazolyl group, an oxadiazolyl group, a triazinyl group, a dibenzofuranyl group, a dibenzothiophenyl group, a benzocarbazolyl group, a dibenzocarbazolyl group, an imidazopyridinyl group, and an imidazopyrimidinyl group, each substituted with at least one selected from a deuterium, –F, –Cl, –Br, –I, –CD3, –CD2H, –CDH2, –CF3, –CF2H, –CFH2, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a C1-C20 alkyl group, a C1-C20 alkoxy group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a cyclopentenyl group, a cyclohexenyl group, a cycloheptenyl group, a phenyl group, a naphthyl group, a fluorenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a pyrrolyl group, a thiophenyl group, a furanyl group, an imidazolyl group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, an isoindolyl group, an indolyl group, an indazolyl group, a purinyl group, a quinolinyl group, an isoquinolinyl group, a benzoquinolinyl group, a quinoxalinyl group, a quinazolinyl group, a cinnolinyl group, a carbazolyl group, a phenanthrolinyl group, a benzoimidazolyl group, a benzofuranyl group, a benzothiophenyl group, an isobenzothiazolyl group, a benzoxazolyl group, an isobenzoxazolyl group, a triazolyl group, a tetrazolyl group, an oxadiazolyl group, a triazinyl group, a dibenzofuranyl group, a dibenzothiophenyl group, a benzocarbazolyl group, a dibenzocarbazolyl group, an imidazopyridinyl group, and an imidazopyrimidinyl group; and –B(Q6)(Q7) and –P(═O)(Q8)(Q9), wherein Q6 to Q9 are each independently selected from –CH3, –CD3, –CD2H, –CDH2, –CH2CH3, –CH2CD3, –CH2CD2H, –CH2CDH2, –CHDCH3, –CHDCD2H, –CHDCDH2, –CHDCD3, –CD2CD3, –CD2CD2H, and –CD2CDH2; an n-propyl group, an iso-propyl group, an n-butyl group, an iso-butyl group, a sec-butyl group, a tert-butyl group, an n-pentyl group, an iso-pentyl group, a sec-pentyl group, a tert-pentyl group, a phenyl group, and a naphthyl group; and an n-propyl group, an iso-propyl group, an n-butyl group, an iso-butyl group, a sec-butyl group, a tert-butyl group, an n-pentyl group, an iso-pentyl group, a sec-pentyl group, a tert-pentyl group, a phenyl group, and a naphthyl group, each substituted with at least one selected from a deuterium, a C1-C10 alkyl group, and a phenyl group (see general disclosure and specific examples).
Claim 5. Modified Beers teaches or suggests the organometallic compound of claim 1, wherein in Formula 2A and 2B, Z1 to Z4 are each independently selected from a hydrogen, a deuterium, –F, a cyano group, a nitro group, –SF5, a methyl group, an ethyl group, an n-propyl group, an iso-propyl group, an n-butyl group, an iso-butyl group, a sec-butyl group, a tert-butyl group, an n-pentyl group, an iso-pentyl group, a sec-pentyl group, a tert-pentyl group, an n-hexyl group, an iso-hexyl group, a sec-hexyl group, a tert-hexyl group, an n-heptyl group, an iso-heptyl group, a sec-heptyl group, a tert-heptyl group, an n-octyl group, an iso-octyl group, a sec-octyl group, a tert-octyl group, an n-nonyl group, an iso-nonyl group, a sec-nonyl group, a tert-nonyl group, an n-decyl group, an iso-decyl group, a sec-decyl group, a tert-decyl group, a methoxy group, an ethoxy group, a propoxy group, a butoxy group, a pentoxy group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a cyclopentenyl group, a cyclohexenyl group, a cycloheptenyl group, a phenyl group, a naphthyl group, a pyridinyl group, and a pyrimidinyl group;
a methyl group, an ethyl group, an n-propyl group, an iso-propyl group, an n-butyl group, an iso-butyl group, a sec-butyl group, a tert-butyl group, an n-pentyl group, an iso-pentyl group, a sec-pentyl group, a tert-pentyl group, an n-hexyl group, an iso-hexyl group, a sec-hexyl group, a tert-hexyl group, an n-heptyl group, an iso-heptyl group, a sec-heptyl group, a tert-heptyl group, an n-octyl group, an iso-octyl group, a sec-octyl group, a tert-octyl group, an n-nonyl group, an iso-nonyl group, a sec-nonyl group, a tert-nonyl group, an n-decyl group, an iso-decyl group, a sec-decyl group, a tert-decyl group, a methoxy group, an ethoxy group, a propoxy group, a butoxy group, a pentoxy group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a cyclopentenyl group, a cyclohexenyl group, a cycloheptenyl group, a phenyl group, a naphthyl group, a pyridinyl group, and a pyrimidinyl group, each substituted with at least one selected from a deuterium, –F, –CD3, –CD2H, –CDH2, –CF3, –CF2H, –CFH2, a cyano group, a nitro group, a C1-C10 alkyl group, C1-C10 alkoxy group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a cyclopentenyl group, a cyclohexenyl group, a cycloheptenyl group, a phenyl group, a naphthyl group, a pyridinyl group, and a pyrimidinyl group; and –B(Q6)(Q7) and –P(═O)(Q8)(Q9), wherein Q6 to Q9 are each independently selected from –CH3, –CD3, –CD2H, –CDH2, –CH2CH3, –CH2CD3, –CH2CD2H, –CH2CDH2, –CHDCH3, –CHDCD2H, –CHDCDH2, –CHDCD3, –CD2CD3, –CD2CD2H, and –CD2CDH2; an n-propyl group, an iso-propyl group, an n-butyl group, an iso-butyl group, a sec-butyl group, a tert-butyl group, an n-pentyl group, an iso-pentyl group, a sec-pentyl group, a tert-pentyl group, a phenyl group, and a naphthyl group; and an n-propyl group, an iso-propyl group, an n-butyl group, an iso-butyl group, a sec-butyl group, a tert-butyl group, an n-pentyl group, an iso-pentyl group, a sec-pentyl group, a tert-pentyl group, a phenyl group, and a naphthyl group, each substituted with at least one selected from a deuterium, a C1-C10 alkyl group, and a phenyl group (see general disclosure and specific examples).
Claim 6. Modified Beers teaches or suggests the organometallic compound of claim 1, wherein in Formula 2A and 2B, Z1 to Z4 are each independently selected from a hydrogen, a deuterium, –F, a cyano group, a nitro group, –SF5, –CH3, –CD3, –CD2H, –CDH2, –CF3, –CF2H, –CFH2, a group represented by Formulae 9-1 to 9-17, and a group represented by Formulae 10-1 to 10-32 (see general disclosure and specific examples). 
Claim 7. Modified Beers teaches or suggests the organometallic compound of claim 1, wherein b1 is 1 or 2, and b2 is 0 (see general disclosure and specific examples).
Claim 8. Modified Beers teaches or suggests the organometallic compound of claim 1, wherein in Formula 2C, R1 to R3 are each independently selected from a C1-C20 alkyl group and a C1-C20 alkoxy group; a C1-C20 alkyl group and a C1-C20 alkoxy group, each substituted with at least one selected from a deuterium, –F, –Cl, –Br, –I, –CD3, –CD2H, –CDH2, –CF3, –CF2H, –CFH2, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a C1-C10 alkyl group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a cyclopentenyl group, a cyclohexenyl group, a cycloheptenyl group, a phenyl group, a naphthyl group, a pyridinyl group, and a pyrimidinyl group; a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a cyclopentenyl group, a cyclohexenyl group, a cycloheptenyl group, a phenyl group, a naphthyl group, a fluorenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a pyrrolyl group, a thiophenyl group, a furanyl group, an imidazolyl group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, an isoindolyl group, an indolyl group, an indazolyl group, a purinyl group, a quinolinyl group, an isoquinolinyl group, a benzoquinolinyl group, a quinoxalinyl group, a quinazolinyl group, a cinnolinyl group, a carbazolyl group, a phenanthrolinyl group, a benzoimidazolyl group, a benzofuranyl group, a benzothiophenyl group, an isobenzothiazolyl group, a benzoxazolyl group, an isobenzoxazolyl group, a triazolyl group, a tetrazolyl group, an oxadiazolyl group, a triazinyl group, a dibenzofuranyl group, a dibenzothiophenyl group, a benzocarbazolyl group, a dibenzocarbazolyl group, an imidazopyridinyl group, and an imidazopyrimidinyl group; and a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a cyclopentenyl group, a cyclohexenyl group, a cycloheptenyl group, a phenyl group, a naphthyl group, a fluorenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a pyrrolyl group, a thiophenyl group, a furanyl group, an imidazolyl group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, an isoindolyl group, an indolyl group, an indazolyl group, a purinyl group, a quinolinyl group, an isoquinolinyl group, a benzoquinolinyl group, a quinoxalinyl group, a quinazolinyl group, a cinnolinyl group, a carbazolyl group, a phenanthrolinyl group, a benzoimidazolyl group, a benzofuranyl group, a benzothiophenyl group, an isobenzothiazolyl group, a benzoxazolyl group, an isobenzoxazolyl group, a triazolyl group, a tetrazolyl group, an oxadiazolyl group, a triazinyl group, a dibenzofuranyl group, a dibenzothiophenyl group, a benzocarbazolyl group, a dibenzocarbazolyl group, an imidazopyridinyl group, and an imidazopyrimidinyl group, each substituted with at least one selected from a deuterium, –F, –Cl, –Br, –I, –CD3, –CD2H, –CDH2, –CF3, –CF2H, –CFH2, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a C1-C20 alkyl group, a C1-C20 alkoxy group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a cyclopentenyl group, a cyclohexenyl group, a cycloheptenyl group, a phenyl group, a naphthyl group, a fluorenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a pyrrolyl group, a thiophenyl group, a furanyl group, an imidazolyl group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, an isoindolyl group, an indolyl group, an indazolyl group, a purinyl group, a quinolinyl group, an isoquinolinyl group, a benzoquinolinyl group, a quinoxalinyl group, a quinazolinyl group, a cinnolinyl group, a carbazolyl group, a phenanthrolinyl group, a benzoimidazolyl group, a benzofuranyl group, a benzothiophenyl group, an isobenzothiazolyl group, a benzoxazolyl group, an isobenzoxazolyl group, a triazolyl group, a tetrazolyl group, an oxadiazolyl group, a triazinyl group, a dibenzofuranyl group, a dibenzothiophenyl group, a benzocarbazolyl group, a dibenzocarbazolyl group, an imidazopyridinyl group, and an imidazopyrimidinyl group (see general disclosure and specific examples).
Claim 9. Modified Beers teaches or suggests the organometallic compound of claim 1, wherein in Formula 2C, R1 to R3 are each independently selected from a methyl group, an ethyl group, an n-propyl group, an iso-propyl group, an n-butyl group, an iso-butyl group, a sec-butyl group, a tert-butyl group, an n-pentyl group, an iso-pentyl group, a sec-pentyl group, a tert-pentyl group, an n-hexyl group, an iso-hexyl group, a sec-hexyl group, a tert-hexyl group, an n-heptyl group, an iso-heptyl group, a sec-heptyl group, a tert-heptyl group, an n-octyl group, an iso-octyl group, a sec-octyl group, a tert-octyl group, an n-nonyl group, an iso-nonyl group, a sec-nonyl group, a tert-nonyl group, an n-decyl group, an iso-decyl group, a sec-decyl group, a tert-decyl group, a methoxy group, an ethoxy group, a propoxy group, a butoxy group, a pentoxy group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a cyclopentenyl group, a cyclohexenyl group, a cycloheptenyl group, a phenyl group, a naphthyl group, a pyridinyl group, and a pyrimidinyl group; and a methyl group, an ethyl group, an n-propyl group, an iso-propyl group, an n-butyl group, an iso-butyl group, a sec-butyl group, a tert-butyl group, an n-pentyl group, an iso-pentyl group, a sec-pentyl group, a tert-pentyl group, an n-hexyl group, an iso-hexyl group, a sec-hexyl group, a tert-hexyl group, an n-heptyl group, an iso-heptyl group, a sec-heptyl group, a tert-heptyl group, an n-octyl group, an iso-octyl group, a sec-octyl group, a tert-octyl group, an n-nonyl group, an iso-nonyl group, a sec-nonyl group, a tert-nonyl group, an n-decyl group, an iso-decyl group, a sec-decyl group, a tert-decyl group, a methoxy group, an ethoxy group, a propoxy group, a butoxy group, a pentoxy group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a cyclopentenyl group, a cyclohexenyl group, a cycloheptenyl group, a phenyl group, a naphthyl group, a pyridinyl group, and a pyrimidinyl group, each substituted with at least one selected from a deuterium, –F, –CD3, –CD2H, –CDH2, –CF3, –CF2H, –CFH2, a cyano group, a nitro group, a C1-C10 alkyl group, a C1-C10 alkoxy group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a cyclopentenyl group, a cyclohexenyl group, a cycloheptenyl group, a phenyl group, a naphthyl group, a pyridinyl group, and a pyrimidinyl group (see general disclosure and specific examples).
Claim 10. Modified Beers teaches or suggests the organometallic compound of claim 1, wherein in Formula 2C, R1 to R3 are each independently selected from –CH3, –CD3, –CD2H, –CDH2, –CF3, –CF2H, –CFH2, a group represented by Formulae 9-1 to 9-17, and a group represented by Formulae 10-1 to 10-18 (see general disclosure and specific examples).
Claim 11. Modified Beers teaches or suggests the organometallic compound of claim 1, wherein in Formula 2C, R1 to R3 are identical to one another (see general disclosure and specific examples).
Claim 12. Modified Beers teaches or suggests the organometallic compound of claim 1, wherein in Formula 2C, R1 and R2 are identical to each other and R3 is different from R1; or all of R1 to R3 are different from one another (see general disclosure and specific examples).
Claim 13. Modified Beers teaches or suggests the organometallic compound of claim 1, wherein in Formula 1, L1 is selected from Formulae 3-1 to 3-110: wherein in Formulae 3-1 to 3-110, Z1, Z2, Z1a, Z1b, Z2a, Z2b, and Z2c are each independently selected from a hydrogen, a deuterium, –F, –Cl, –Br, –I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, –SF5, a C1-C20 alkyl group, and a C1-C20 alkoxy group; a C1-C20 alkyl group and a C1-C20 alkoxy group, each substituted with at least one selected from a deuterium, –F, –Cl, –Br, –I, –CD3, –CD2H, –CDH2, –CF3, –CF2H, –CFH2, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a C1-C10 alkyl group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a cyclopentenyl group, a cyclohexenyl group, a cycloheptenyl group, a phenyl group, a naphthyl group, a pyridinyl group, and a pyrimidinyl group; a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a cyclopentenyl group, a cyclohexenyl group, a cycloheptenyl group, a phenyl group, a naphthyl group, a fluorenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a pyrrolyl group, a thiophenyl group, a furanyl group, an imidazolyl group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, an isoindolyl group, an indolyl group, an indazolyl group, a purinyl group, a quinolinyl group, an isoquinolinyl group, a benzoquinolinyl group, a quinoxalinyl group, a quinazolinyl group, a cinnolinyl group, a carbazolyl group, a phenanthrolinyl group, a benzoimidazolyl group, a benzofuranyl group, a benzothiophenyl group, an isobenzothiazolyl group, a benzoxazolyl group, an isobenzoxazolyl group, a triazolyl group, a tetrazolyl group, an oxadiazolyl group, a triazinyl group, a dibenzofuranyl group, a dibenzothiophenyl group, a benzocarbazolyl group, a dibenzocarbazolyl group, an imidazopyridinyl group, and an imidazopyrimidinyl group; a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a cyclopentenyl group, a cyclohexenyl group, a cycloheptenyl group, a phenyl group, a naphthyl group, a fluorenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a pyrrolyl group, a thiophenyl group, a furanyl group, an imidazolyl group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, an isoindolyl group, an indolyl group, an indazolyl group, a purinyl group, a quinolinyl group, an isoquinolinyl group, a benzoquinolinyl group, a quinoxalinyl group, a quinazolinyl group, a cinnolinyl group, a carbazolyl group, a phenanthrolinyl group, a benzoimidazolyl group, a benzofuranyl group, a benzothiophenyl group, an isobenzothiazolyl group, a benzoxazolyl group, an isobenzoxazolyl group, a triazolyl group, a tetrazolyl group, an oxadiazolyl group, a triazinyl group, a dibenzofuranyl group, a dibenzothiophenyl group, a benzocarbazolyl group, a dibenzocarbazolyl group, an imidazopyridinyl group, and an imidazopyrimidinyl group, each substituted with at least one selected from a deuterium, –F, –Cl, –Br, –I, –CD3, –CD2H, –CDH2, –CF3, –CF2H, –CFH2, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a C1-C20 alkyl group, a C1-C20 alkoxy group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a cyclopentenyl group, a cyclohexenyl group, a cycloheptenyl group, a phenyl group, a naphthyl group, a fluorenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a pyrrolyl group, a thiophenyl group, a furanyl group, an imidazolyl group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, an isoindolyl group, an indolyl group, an indazolyl group, a purinyl group, a quinolinyl group, an isoquinolinyl group, a benzoquinolinyl group, a quinoxalinyl group, a quinazolinyl group, a cinnolinyl group, a carbazolyl group, a phenanthrolinyl group, a benzoimidazolyl group, a benzofuranyl group, a benzothiophenyl group, an isobenzothiazolyl group, a benzoxazolyl group, an isobenzoxazolyl group, a triazolyl group, a tetrazolyl group, an oxadiazolyl group, a triazinyl group, a dibenzofuranyl group, a dibenzothiophenyl group, a benzocarbazolyl group, a dibenzocarbazolyl group, an imidazopyridinyl group, and an imidazopyrimidinyl group; and –N(Q1)(Q2), –B(Q6)(Q7), and –P(═O)(Q8)(Q9), wherein Q1, Q2 and Q6 to Q9 are each independently selected from –CH3, –CD3, –CD2H, –CDH2, –CH2CH3, –CH2CD3, –CH2CD2H, –CH2CDH2, –CHDCH3, –CHDCD2H, –CHDCDH2, –CHDCD3, –CD2CD3, –CD2CD2H, and –CD2CDH2; an n-propyl group, an iso-propyl group, an n-butyl group, an iso-butyl group, a sec-butyl group, a tert-butyl group, an n-pentyl group, an iso-pentyl group, a sec-pentyl group, a tert-pentyl group, a phenyl group, and a naphthyl group; and an n-propyl group, an iso-propyl group, an n-butyl group, an iso-butyl group, a sec-butyl group, a tert-butyl group, an n-pentyl group, an iso-pentyl group, a sec-pentyl group, a tert-pentyl group, a phenyl group, and a naphthyl group, each substituted with at least one selected from a deuterium and a C1-C10 alkyl group, aa2 and ab2 are each independently 1 or 2, aa3 and ab3 are each independently an integer selected from 1 to 3, aa4 and ab4 are each independently an integer selected from 1 to 4, and * and *′ are a binding site to M of Formula 1 (see general disclosure and specific examples).
Claim 14. Modified Beers teaches or suggests the organometallic compound of claim 1, wherein in Formula 1, L1 is selected from ligands represented by Formulae 3-1(1) to 3-1(59): wherein in Formulae 3-1(1) to 3-1(59), Z1, Z2, Z1a, Z1b, Z1c, Z1d, Z2a, Z2b, Z2c, and Z2d are each independently selected from a deuterium, –F, a cyano group, a nitro group, –SF, –CH3, –CD3, –CD2H, –CDH2, –CF3, –CF2H, –CFH2, a group represented by Formulae 9-1 to 9-17, and a group represented by Formulae 10-1 to 10-32 (see general disclosure).
Claim 15. Modified Beers teaches or suggests the organometallic compound of claim 1, wherein L2 is selected from ligands represented by Formula 2B(1) to 2B(4): wherein in Formulae 2B(1) to 2B(4), Z3, Z4, a3, a4, and R1 to R3 are the same as defined in claim 1, and CY4 is selected from a benzene (see general disclosure).
Claim 16. Modified Beers teaches or suggests the organometallic compound of claim 1, wherein L2 is selected from ligands represented by Formulae 2B-1 to 2B-7, 2B-11 to 2B-12, 2B-16 to 2B-22, 2B-26 to 2B-27, 2B-31 to 2B-37, 2B-41 to 2B-42, 2B-46 to 2B-52, 2B56 to 2B-57: (see general disclosure for substituents).
Claim 17. Modified Beers teaches or suggests the organometallic compound of claim 1, wherein in Formula 1, M is Ir and the sum of n1 and n2 is 3, or M is Pt and the sum of n1 and n2 is 2, wherein the organometallic compound does not comprise an ionic pair.
Claim 18. Modified Beers teaches or suggests the organometallic compound of claim 1, wherein the organometallic compound is represented by Compounds 81 to 96 (see general disclosure and specific compounds). 
Claim 19. Modified Beers teaches or suggests an organic light-emitting device comprising: a first electrode; a second electrode; and an organic layer disposed between the first electrode and the second electrode, wherein the organic layer comprises an emission layer, and wherein the organic layer comprises at least one organometallic compound of claim 1 (see general disclosure).
Claim 20. Modified Beers teaches or suggests the organic light-emitting device of claim 19, wherein the emission layer comprises the organometallic compound of claim 1, wherein the emission layer further comprises a host, and wherein an amount of the organometallic compound is less than an amount of the host (see general disclosure).
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al., US-20150090974-A1, in view of Ionkin, et al., US-20080074033-A1, and Ma, et al., US-20120217868-A1.
Rejection is similar to Beers in view of Ionkin and Ma, except starting from subset of prior art Chemical Formula 1 where L is a bidentate ligand  one of Formulae L-3 to L-14, one of R1 to R8 is SiR17R18R19, and none of R9 to R16 is SiR17R18R19 (¶¶43-62), or alternatively, specific compounds, e.g. M-8 to M-36, P-3 to P-9, P-10 to P-17, P-10 to P-21, P-23, Q-1, etc. (¶68). As an example, see below:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al., US-20160111644-A1, in view of Ionkin, et al., US-20080074033-A1, and Ma, et al., US-20120217868-A1.
Rejection is similar to Beers in view of Ionkin and Ma, except starting from of prior art Formula 1 (¶¶232-282), or alternatively, specific compounds, e.g. PD-1 to PD-192 (¶283). As an example, see below (starting from compound PD-47, then modifying to replace silyl group with analogous germyl group):

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al., US-20160111663-A1, in view of Ionkin, et al., US-20080074033-A1, and Ma, et al., US-20120217868-A1.
Rejection is similar to Beers in view of Ionkin and Ma, except starting from of prior art Formula 1 (¶¶53-90), or alternatively, specific compounds, e.g. PD-1 to PD-193 (¶91). See above example, as compound PD-47 is present in this reference.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito, et al., US-20160111664-A1, in view of Ionkin, et al., US-20080074033-A1, and Ma, et al., US-20120217868-A1.
Rejection is similar to Beers in view of Ionkin and Ma, except starting from of prior art Chemical Formula 7 (¶¶489-539), or alternatively, specific compounds, e.g. PD-1 to PD-192 (¶540). See above example, as compound PD-47 is present in this reference.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al., US-20160111665-A1, in view of Ionkin, et al., US-20080074033-A1, and Ma, et al., US-20120217868-A1.
Rejection is similar to Beers in view of Ionkin and Ma, except starting from of prior art Formula 1 (¶¶44-78), or alternatively, specific compounds, e.g. PD-1 to PD-193 (¶80). See above example, as compound PD-47 is present in this reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721